Citation Nr: 1525736	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability evaluation for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from April 1952 to March 1956.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

In a May 2015 written submission to the Board, the accredited representative expressly withdrew the Veteran's substantive appeal of entitlement to a compensable initial disability evaluation for a service-connected bilateral hearing loss disability.  


CONCLUSION OF LAW

The issue of entitlement to an initial compensable disability evaluation for a service-connected bilateral hearing loss disability has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

In a May 2015 submission by the Veteran's representative, it was articulated that the Veteran wished to withdraw his claim for entitlement to a higher disability evaluation for his bilateral hearing loss disability.  This desire was expressly reduced to a writing that was received by the Board.  

The Veteran's claims file is entirely contained within the Veterans Benefits Management System (VBMS), and a review of that file does not indicate that there are any other claims currently pending in appellate status.  

A Veteran or his accredited representative may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal for a higher initial compensable rating for a service-connected bilateral hearing loss disability.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, that issue is to be dismissed.  38 U.S.C.A. § 7105.


ORDER

The claim for entitlement to an initial compensable disability evaluation for a bilateral hearing loss disability is dismissed.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


